Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the RCE filed on 3/3/2022 with a priority date of 12/18/2018.
Claims 1-17 are currently pending and have been examined.
Amendments to the claim have been entered.
Claims 1-17 are rejected under 35 USC 101.
Claims 1-17 are rejected under 35 USC 112.
Claims 1-17 are rejected under 35 USC 103.
The applications foreign priority is acknowledged and an updated Bibliographic Data Sheet is attached in the prior office actions. PTO-326 in this Office Action acknowledges priority, thus priority is acknowledge all forms.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for” in claim 1-17. Claim 1 is an apparatus and claims 9 is a method comprising in a computer, but this limitations are in the preamble and not explicitly tied to the different means that are claimed limitations. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention..
Under the broadest possible meaning a data set (or dataset) is a collection of data, which is broad enough to support labeling the applicant’s information as datasets. However, at best the specification supports storing datasets in memory, such as a data table, which is a fundamental unit of organization, and arguably the oldest data structure that is both a way of organizing data for processing by machines and of presenting data visually for consumption by humans. 
The applicant’s specification does not even mention databases, datasets, comparing, matching, linking or separately storing anything. The specification at [0026] merely says received information is “…associated with each other by the user identification information 310 serving as a key, and that all this information is stored in user information storage means 111. The specification merely discloses and shows information that is collected from the user terminal and the shop terminal in Figure 2, and Figure 3-5 shows examples of the acquired information, which could be an excerpt from database, spreadsheet or just a table that was draw to illustrate the specification. 
Therefore the amended limitations that recite, “separately storing” then “acquired…is stored” in a first dataset, second dataset and third dataset then “matching the user identification information stored in the first dataset, the second dataset and the third dataset” are not supported by the written description.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation that user terminal information is “acquire together” is indefinite because it could refer to when it was acquired, where it was acquired, how it was acquired or what was acquired. Acquired together could mean at the same time, in the same transmission, in different transmissions milliseconds apart, or gather together from multiple transmissions at different times. It could also mean that different types of data are a single string of data or it could mean the information is acquired together with the same event, such as the user terminal presenting the advertisement. Further specification fails to provide any meaning to what is means to be  “acquire together”.
The limitations of “separately storing” and “separately-stored” is indefinite because one skilled in the art would not understand the meaning or scope of these limitations. Separately stored could mean in different files, different memory, different storage devices or all in the same file but different tables or fields, or added to the file separately at different times. Figure 3-5 show tables with fields, which looks like a spreadsheet, without any further disclosure. The specification offers that storage means is memory, but there is no mention of tables, fields, databases, datasets or spreadsheets. Simply structuring or organizing the data in a spreadsheet or database might be within the scope of separately storing, but it not impossible to know whether limitations are being placed on when the data was stored, where the data was stored or how the data was store, and what qualifies as separately storing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-8 are an apparatus, and claims 8-17 are a method, were claim 17 include a program, and claim 1-17 are interpreted under 112(f) because the claims recite “means for” which the specification describes as hardware and software. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without offering a practical application or significantly more. 
Step 2A: 
Prong 1: The claims recite the abstract concept of acquiring (gathering) various type of user terminal identification information, user identification information, and user terminal record information. Acquiring user identification information and purchasing history behavior information along with separately storing this information and user attributes are association with each other by the user identification information, where the user attribute information includes name, birth date, gender and address of the user. The information is analyzed for generating advertising information then a notification of the advertisement information is given. Further, the respective information is placed in a first dataset, second dataset and third dataset in association with the identification information of a membership ID, and advertisement information is generated by matching the user identification information associated with each dataset.
Dependent claims recite types of purchasing behavior information, types authentication information, giving notification to an employee, types of operations record information and verifying an effect of the advertisement information.
Clearly these limitations falls within “Certain Methods Of Organizing Human Activity” for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). The claims gather information about human activity, organize that information and analyze the organized information to generate advertising information. Under the broadest reasonable interpretation the claims are directed to gathering data about a user, analyzing the information and providing a notification of the advertising information.
Prong 2: This judicial exception is not integrated into a practical application because the database and the apparatus or computers that perform, as well as the terminals and “means for” at best offer generic processors performing a generic computer function of sending data over a network, processing data and a generic memory for storing data, such that these device amount no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). 
Further, the independent claims include an application installed on a user terminal, a shop and terminal provided in a real shop, and information is communicate between these devices over some form of network based on the applicant’s specification as shown in Figure 1. The claims also offer separately storing data in memory and three datasets, which could infer the use of a database. Early databases were limited to simple rows and columns, which is consistent with the claims in view Figures 3-5 and most, if not all databases contain multiple tables, which each include several different fields that are searched, sorted, and updated using a database management system. Dependent claims offer instructions to display the advertisement information on the application installed on the user terminal, and a facial image acquired at the real shop. 
The ordered combination of terminals, applications, networks, datasets and separately storing information merely offers instructions to apply the exception using a generic computer component along with generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The claimed computerized device and function are not particular, and fail to provide meaningful limitations. Further, dependent claims merely offer a facial image without requiring a device to gather the image, and the specification does even mention a camera. 
Step 2B: 
The claims do not include additional elements that are sufficient to amount to a significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application because computerized devices offer no more than adding the words “apply it” and along with generally linking the concept to a mobile phone, camera, and point of sale device. 
The claims are analogous to the abstract idea of in Affinity Labs. The Court held that using information known about a user to target communications, such as providing an advertisement to a user based on known demographics of a user, was an abstract idea. The current claims gather information about a user and either update or add customer data to a record, which is then used to improve customer service. Affinity Labs explained the concept of delivering user-selected media content to portable devices is an abstract idea, and that “customizing information based on . . . information known about the user” is an abstract idea. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369 (Fed. Cir. 2015). The court in the Intellectual Ventures I case explained that tailoring of content based on information about the user—such as where the user lives or what time of day the user views the content—is an abstract idea that is as old as providing different newspaper inserts for different neighborhoods. The claims are merely gathering and analyzing information using conventional techniques and at best the results are being used to improve customer service and/or deliver advertising. CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48. Further, the device used to acquire facial images are not claimed, and the applicant’s specification merely discloses acquiring and storing facial images without even reciting a camera or a specific technique using the image to authenticate the user. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sprecher et al. (U.S. 2018/0144364; Hereafter: Sprecher) in view of Bjorn et al. (U.S. 2013/0124287; Hereafter: Bjorn).
As per Claim 1: Sprecher in view of Bjorn discloses the following limitations; 
1. (Original) An advertisement apparatus comprising: 
Sprecher discloses user terminal information acquisition means for acquiring user terminal identification information, user identification information, and user terminal record information that are collected by a user terminal from the user terminal, See, “The servers 130 can be any device having an appropriate processor, memory, and communications capability for accomplishing computer-implemented methods of real-world conversion tracking between the user clients 110a and physical store clients 110b over the network 150. The user clients 110a and physical store clients 110b to which the servers 130 are connected over the network 150 can be, for example, any communication device” [0023].
Sprecher discloses the user terminal identification information being information used to specify the user terminal when the user terminal and an application installed in the user terminal are specified to give notification of an advertisement, See, “The processors 236a, 236b, 236c can be configured to execute instructions to receive, in response to the user viewing the electronic commerce advertisement and in accordance with instructions associated with the identification tag, impression identification information and user identification information for the user. In some examples, the identification tag includes a script embedded in a web page on which the electronic commerce advertisement is displayed. The script can draw a unique image, or produce unique code, invisible to the user that is then trackable to identify a history of that user or device. The impression identification can indicate that the electronic commerce advertisement was viewed at 3:00 p.m. on a particular IPHONE smartphone, and the user identification information can include, for example, an email address. The email address can be entered by the user, or previously used within a browser or application on the IPHONE smartphone. Further, the electronic device on which the electronic commerce advertisement is displayed can be a smartphone, tablet or personal computer.” [0031].
Sprecher discloses the user identification information identifying a user who operates the user terminal, See, “The processors 236a, 236b, 236c can also be configured to ascertain the user identification information from electronic tracking technologies within a browser, application, or operating system installed on an electronic device on which the electronic commerce advertisement is displayed, and/or from one or more sources comprising user financial information, user loyalty membership information, user governmental information, or user biometric information. For example, user loyalty membership information can be entered by a user on a web page on the browser, previously entered by a user in the web page in the browser or deduced from user purchase, financial or membership histories. In some examples, governmental information, biometric information or financial information can be entered by a user on the web page on the browser, previously entered by a user in the web page in the browser, deduced from user purchase financial or membership histories or ascertained by other sensors, such as a fingerprint or optical sensor, on the electronic device, which can be an IPHONE smartphone” [0036]. See also [0031] for email address. See also, [0005, 0006, 0034, 0035, 0036, 0038, 0044, 0045] for membership information, loyalty membership and loyalty card number.
Sprecher discloses the user terminal record information including position information and operation record information on the user terminal; See, “on a particular IPHONE smartphone, and the user identification information can include, for example, an email address… For example, the user enters personal information, financial information, governmental information or other personal identifying on a web page on a browser on a user's smartphone, which is recorded due to the identification tag, pixel and/or cookies, or other identifying information, on the electronic device.” [0031]. See, “The impression identification information can include data regarding the time the electronic commerce advertisement was displayed to the user, or a geographic location in which the electronic commerce advertisement was displayed to the user. Further, the impression identification information can include data regarding an electronic device on which the electronic commerce advertisement was displayed. The product can be identified as being associated with the database via a universal product code of the product” [0047]. See also, [0036] for collecting operations record information.
Sprecher discloses purchasing behavior information acquisition means for acquiring the user identification information and purchasing behavior information that are acquired by a shop terminal provided in a real shop that sells an item/service from the shop terminal, the purchasing behavior information being information relevant to purchasing of the item/service at the real shop by the user; See, “The processors 236a, 236b, 236c can be configured to receive an indication that the at least one product has been purchased by a purchaser at a physical store. In an example, a UPC scanner at the physical store scans a UPC bar code of a single serving beverage, such as a COCA-COLA. The physical store, or physical store client 110b, electronically communicates with processors 236a, 236b, 236c, via internet, cellular or another form of wired or wireless communications, and indicates to the processors 236a, 236b, 236c, and/or server 130, that the single serving beverage has been purchased at the physical store.” [0033].
Sprecher discloses user information storage means for separately storing the information acquired by the user terminal information acquisition means and the purchasing behavior information acquisition means and user attribute information in association with each other by the user identification information, each separately-stored user identification information being the same as each other, Examiner’s note: There is no support in the applicant’s specification for separately storing this information. The different pieces of information are received from different sources and stored in a database. See, “The current disclosure provides a technical solution to the above-mentioned problem, also rooted in computer technology, namely, by electronically tracking user information, electronically gathering impression information, electronically ascertaining purchaser information, electronically conveying all data to a server over a network, and electronically comparing data within the database by a computer. Each of these facets clearly involves a technical solution rooted in computer technology.” [0021]. See, [0032, 0040, 0041]. See also [0058] where data is received and “…executed by processor 402 as it is received, and/or stored in data storage 406 for later execution.”
Sprecher discloses the user attribute information acquired by the user information storage means together with the user identification information, user attribute information include Examiner’s note: User attribute information is additional information received identifying the user. See, “For example, the user enters personal information, financial information, governmental information or other personal identifying on a web page on a browser on a user's smartphone, which is recorded due to the identification tag, pixel and/or cookies, or other identifying information, on the electronic device.” [0031]. See also, [0036]. See also, [0005, 0006, 0034, 0035, 0036, 0038, 0044, 0045] for membership information, loyalty membership and loyalty card number.
Sprecher does not disclose the specific attributes of name, birth date and gender.
However, Bjorn discloses a name, See, “The account information (142) may include an expiration date of the account identification device (141), the name of the consumer holding the consumer account (146), and/or an identifier identifying the account identification device (141) among a plurality of account identification devices associated with the consumer account (146).” [0440].
However, Bjorn discloses a birth date, See, “In one embodiment, the account information (142) may further include a loyalty program account number, accumulated rewards of the consumer in the loyalty program, an address of the consumer, a balance of the consumer account (146), transit information (e.g., a subway or train pass), access information (e.g., access badges), and/or consumer information (e.g., name, date of birth), etc” [0441].
However, Bjorn discloses a gender, and See, “Similarly, the profile generator (121) may consolidate transaction data for a group of persons, after the group is identified by certain characteristics, such as gender, income level, geographical location or region, preference, characteristics of past purchases (e.g., merchant categories, purchase types), cluster, propensity, demographics, social networking characteristics (e.g., relationships, preferences, activities on social networking websites), etc.” [0327].
Sprecher discloses an address of the user; See, “User identification information can include physical address information, with regard to physically-mailed items such as postcards, magazines and newspapers.” [0047]. See also, [0031, 0042, 0045, 0047] for email address, which is also an attribute that Sprecher can use for matching.
Sprecher discloses advertisement information generation means for generating advertisement information on a basis of an analysis result obtained by analyzing the information stored in the user information storage means, See, “The application 222a can be an operating system, software application, firmware or other operable and/or device-installed instruction program, and can ascertain, store and/or convey impression identification information or user identification information…Each of the application 222a, purchase analyzer 222c, conversion analyzer 222b and conversion database 227 can communicate with each other via the network 150 and/or respective communication modules 238a, 238c and 238b.” [0027].
Sprecher discloses the advertisement information being notified to an advertisement application that is installed in the user terminal identified by the user terminal identification information and capable of receiving an advertisement; and See, “The processors 236a, 236b, 236c can be configured to execute instructions to provide, for display to a user, an electronic commerce advertisement for at least one product, and the electronic commerce advertisement can include an identification tag. The electronic commerce advertisement can be disposed on an electronic device, which may be a mobile device, a computer or any other electronic communication device known to those skilled in the art. The advertisement can be, for example, a video advertisement for a food product, displayed as a Graphics Interchange Format (GIF) file in a banner format on a web page loaded on a smartphone which the user operates. Thus, the user is exposed to the GIF file for the food product on the web page loaded on the smartphone. The electronic commerce advertisement can include one or more of video content, still image content and audio content.” [0030].
Sprecher discloses advertisement information notification means for specifying the user terminal identification information and the advertisement application and giving notification of the advertisement information generated by the advertisement information generation means,  See, “The impression identification information can include data regarding the time the electronic commerce advertisement was displayed to the user, or a geographic location in which the electronic commerce advertisement was displayed to the user. Further, the impression identification information can include data regarding an electronic device on which the electronic commerce advertisement was displayed. The product can be identified as being associated with the database via a universal product code of the product.” [0037]. See also, [0040-0043].
Sprecher discloses wherein the user identification information is a membership ID received from a recording medium or a user terminal at the shop terminal, See, “For example, during a purchase at the physical store, the purchaser enters loyalty card number 123456789 at the physical store, and this is electronically communicated to the server 130 via internet, cellular or another form of wired or wireless communications when the COCA-COLA is purchased” [0034]. See, “Upon purchasing the single serving COCA-COLA, the user, or purchaser, enters loyalty card number 123456789 on a purchaser input device at the physical store, such as a card-swiping device. This loyalty card number is electronically communicated to the server and database via internet, cellular or another form of wired or wireless communications when the single serving COCA-COLA is purchased.” [0044].
Sprecher discloses the information acquired by the user terminal information acquisition means is stored in the user information storage means in a first dataset in association with the membership ID, the information acquired by the purchasing behavior information acquisition means is stored in the user information storage means in a second dataset in association with the membership ID, and the user attribute information is stored in the user information storage means in a third dataset in association with the membership ID, and Examiner’s note: Under the broadest possible meaning a data set (or dataset) is a collection of data, which is broad enough to support labeling the applicant’s information as datasets. However, the claimed datasets amount to storing structure data in memory, such as a database in SQL or dBase. See, “For example, the processors 236a, 236b, 236c search within the conversion database 227 and ascertain that the user identification information recorded by the identification tag, pixel or cookies, and the loyalty number 123456789 entered by the purchaser at the physical store, indicate common identifying data within the conversion database 227. The processors 236a, 236b, 236c thus identify the user and the purchaser as the same individual.” [0035]. See also, [0043-0044] for receiving identification information form the merchant, searching the database for matching impression and determining an common identity. See, “The instructions may be stored in the memory 404 and implemented in one or more computer program products, e.g., one or more modules of computer program instructions encoded on a computer readable medium for execution by, or to control the operation of, the computer system 400, and according to any method well known to those of skill in the art, including, but not limited to, computer languages such as data-oriented languages (e.g., SQL, dBase), system languages (e.g., C, Objective-C, C++, Assembly), architectural languages (e.g., Java, .NET), and application languages (e.g., PHP, Ruby, Perl, Python)… Memory 404 may also be used for storing temporary variable or other intermediate information during execution of instructions to be executed by processor 402.” [0052]. See, “According to one aspect of the present disclosure, the clients 110a and 110b and server 130 can be implemented using a computer system 400 in response to processor 402 executing one or more sequences of one or more instructions contained in memory 404. Such instructions may be read into memory 404 from another machine-readable medium, such as data storage device 406. Execution of the sequences of instructions contained in main memory 404 causes processor 402 to perform the process steps described herein. One or more processors in a multi-processing arrangement may also be employed to execute the sequences of instructions contained in memory 404. Processor 402 may process the executable instructions and/or data structures by remotely accessing the computer program product, for example by downloading the executable instructions and/or data structures from a remote server through communications module 412 (e.g., as in a cloud-computing environment).” [0060].
Sprecher discloses the advertisement information generation means generates the advertisement information on a basis of an analysis result obtained by matching the user identification information stored in the first dataset, the second dataset, and the third dataset. See, “The process 300 continues with step 330, which includes identifying purchaser identification information associated with the purchase and received from the purchaser at the physical store. In step 335, the method includes comparing the purchaser identification information for the purchaser with the user identification information for the user to determine whether the purchaser and the user identify a same person or household. Further, such a determination can be accomplished through onboarders and ID match schemes. In step 340, when the comparison indicates the user identification information and the purchaser identification information identify the same person, the method includes providing an indication that the electronic commerce advertisement for the at least one product was viewed by the user prior to the user purchasing the at least one product in the physical store. The process 300 ends at step 345.” [0041]. See, “In step 335, processors search within the database and determine that the self-identifying email address and the loyalty card number 123456789 entered by the purchaser at the physical store indicate common identity based on information associated with the self-identifying email address and information associated with the loyalty card number. Thus, in step 340, the user and the purchaser are identified as the same individual. The process 300 ends at step 345.” [0045].
Therefore, from the teaching of Bjorn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the information about a user, as disclosed by Sprecher, to include the types of information, as taught by Bjorn, for the purpose of generating intelligence information, selecting relevant intelligence information for a given audience, selecting, identifying, adjusting, prioritizing, personalizing and/or generating advertisements based on selected relevant intelligence information, and facilitating the delivery of personalized or targeted advertisements, etc.

As per Claim 2: Sprecher in view of Bjorn discloses the following limitations; 
Sprecher discloses 2.    (Original) The advertisement apparatus according to claim 1, wherein the advertisement information notification means gives instructions to display the advertisement information on the advertisement application installed in the user terminal identified by the user terminal identification information to the server apparatus that manages distribution of an advertisement to the advertisement application. See, “The method can include providing, for display to a user, an electronic commerce advertisement for at least one product, the electronic commerce advertisement can include an identification tag and receiving, in response to the user viewing the electronic commerce advertisement and in accordance with instructions associated with the identification tag, impression identification information and user identification information for the user. The impression identification information can include data regarding a time at which, and an electronic device on which, the electronic commerce advertisement was displayed, and the user identification information can comprise a unique user identifier associated with user financial information, user loyalty membership information, user governmental information, or user biometric information identifying a person or household as the user.” [0006].

As per Claim 5: Sprecher in view of Bjorn discloses the following limitations; 
Bjorn discloses 5.    (Currently Amended) The advertisement apparatus according to claim 1, wherein the advertisement information notification means gives notification of the advertisement information to an employee terminal or the shop terminal that is operated by an employee of the real shop relevant to the advertisement information. See, “In one embodiment, the transaction terminal (105) is configured to use the information provided the authorization response to query the portal (143) of the transaction handler (103) to obtain further information about the offer (186) that is applied to the transaction. For example, in one embodiment, the transaction terminal (105) may allow the cashier to optionally view the details of the offers before approving the transaction, when the authorization request (138) indicates that an offer (186) sponsored by the merchant has been applied to the transaction to change the transaction from transaction A (601) to transaction B (605). When the cashier and/or the user (101) requests details of the offer (186) via the user interface, the transaction terminal (105) communicates with the portal (143) to retrieve the details of the offer (186). In one embodiment, the transaction terminal (143) uses at least the authorization code (137) provided in the authorization response (138) to identify the offer (186) being applied.” [0263].

As per Claim 6: Sprecher in view of Bjorn discloses the following limitations; 
6.    (Currently Amended) The advertisement apparatus according to claim 1, wherein the operation record information includes any one or more of 
an operated application, 
information that associates the operated application and an operation record on the application with each other, 
information that associates the operated application and a search record on the application with each other, and 
Bjorn discloses information on a web site browsed by the application. See, “In one embodiment, the user tracker (113) identifies the user (101) based on the user activity on the transaction terminal (105) (e.g., having visited a set of websites, currently visiting a type of web pages, search behavior, etc.).” [0087].

As per Claim 7: Sprecher in view of Bjorn discloses the following limitations; 
7.    (Currently Amended) The advertisement apparatus according to claim 1, wherein the purchasing behavior information includes any one or more of 
an item/service that is purchased and a purchase price, 
a purchase date and time, 
a purchase amount, and 
Sprecher discloses an attribute of the item/service. See, “In step 330, when the user goes to a physical store and purchases the single serving COCA-COLA, a UPC scanner at the physical store scans a UPC bar code of the single serving COCA-COLA. The physical store, or a physical store client, electronically communicates with the server 130 via internet, cellular or another form of wired or wireless communications, and indicates to the server that the single serving COCA-COLA has been purchased at the physical store.” [0043].

As per Claim 8: Sprecher in view of Bjorn discloses the following limitations; 
Bjorn discloses 8.    (Currently Amended) The advertisement apparatus according to claim 1, comprising: advertisement effect verification means for verifying an effect of the advertisement information on a basis of the advertisement information notified by the advertisement information notification means and a use status of the advertisement information that is stored in the user information storage means when the purchasing behavior information includes the use status of the advertisement information. See, “In one embodiment, the portal (143) (or, the advertisement server (201) or the merchant website (203)) contains an offer engine to present an offer (186) to a customer. The offer engine of the portal (143) may mine the merchant data and/or transaction data (109) in an event-driven way to analyze customer transaction authorization patterns to provide the best personalized offers (e.g., 186). In one embodiment, the offers (e.g., 186) can be provided through existing publication channels, such as search engines, online newspapers, blogs, social networking websites, online marketplaces, etc; and the offers (e.g., 186) can be redeemed without modifications to existing point of sale terminals. The offer (186) may be, for example, an online offer, such as a coupon. The offer (186) includes an identifier of the offer, such as a coupon code. The identifier of the offer (186) is provided to the portal (143) for association with the account information (142) to facilitate automated redemption. In one embodiment, the identifier of the offer (186) is associated with online activities of the user (101), such as viewing an advertisement, performing online searches, web browsing, etc. Through the correlation of the identifier of the offer (186), the online activities of the user (101) can be linked to offline purchases that are out of the context of the online activities.” [0185]. See also, [0032].

As per Claim 9: Sprecher in view of Bjorn discloses the following limitations; 
9.    (Original) An advertisement method comprising in a computer:
Sprecher discloses a step of acquiring together user terminal identification information, user identification information, and user terminal record information that are collected by a user terminal from the user terminal by a user terminal information acquisition means, See, “The servers 130 can be any device having an appropriate processor, memory, and communications capability for accomplishing computer-implemented methods of real-world conversion tracking between the user clients 110a and physical store clients 110b over the network 150. The user clients 110a and physical store clients 110b to which the servers 130 are connected over the network 150 can be, for example, any communication device” [0023].
Sprecher discloses the user terminal identification information being information used to specify the user terminal when the user terminal and an application installed in the user terminal are specified to give notification of an advertisement, See, “The processors 236a, 236b, 236c can be configured to execute instructions to receive, in response to the user viewing the electronic commerce advertisement and in accordance with instructions associated with the identification tag, impression identification information and user identification information for the user. In some examples, the identification tag includes a script embedded in a web page on which the electronic commerce advertisement is displayed. The script can draw a unique image, or produce unique code, invisible to the user that is then trackable to identify a history of that user or device. The impression identification can indicate that the electronic commerce advertisement was viewed at 3:00 p.m. on a particular IPHONE smartphone, and the user identification information can include, for example, an email address. The email address can be entered by the user, or previously used within a browser or application on the IPHONE smartphone. Further, the electronic device on which the electronic commerce advertisement is displayed can be a smartphone, tablet or personal computer.” [0031].
Sprecher discloses the user identification information identifying a user who operates the user terminal, See, “The processors 236a, 236b, 236c can also be configured to ascertain the user identification information from electronic tracking technologies within a browser, application, or operating system installed on an electronic device on which the electronic commerce advertisement is displayed, and/or from one or more sources comprising user financial information, user loyalty membership information, user governmental information, or user biometric information. For example, user loyalty membership information can be entered by a user on a web page on the browser, previously entered by a user in the web page in the browser or deduced from user purchase, financial or membership histories. In some examples, governmental information, biometric information or financial information can be entered by a user on the web page on the browser, previously entered by a user in the web page in the browser, deduced from user purchase financial or membership histories or ascertained by other sensors, such as a fingerprint or optical sensor, on the electronic device, which can be an IPHONE smartphone” [0036]. See also [0031] for email address. See also, [0005, 0006, 0034, 0035, 0036, 0038, 0044, 0045] for membership information, loyalty membership and loyalty card number.
Sprecher discloses user terminal record information including position information and operation record information on the user terminal; See, “on a particular IPHONE smartphone, and the user identification information can include, for example, an email address… For example, the user enters personal information, financial information, governmental information or other personal identifying on a web page on a browser on a user's smartphone, which is recorded due to the identification tag, pixel and/or cookies, or other identifying information, on the electronic device.” [0031]. See, “The impression identification information can include data regarding the time the electronic commerce advertisement was displayed to the user, or a geographic location in which the electronic commerce advertisement was displayed to the user. Further, the impression identification information can include data regarding an electronic device on which the electronic commerce advertisement was displayed. The product can be identified as being associated with the database via a universal product code of the product” [0047]. See also, [0036] for collecting operations record information.
Sprecher discloses a step of acquiring together the user identification information and purchasing behavior information that are acquired by a shop terminal provided in a real shop that sells an item/service from the shop terminal by purchasing behavior information acquisition means, the purchasing behavior information being information relevant to purchasing of the item/service at the real shop by the user; See, “The processors 236a, 236b, 236c can be configured to receive an indication that the at least one product has been purchased by a purchaser at a physical store. In an example, a UPC scanner at the physical store scans a UPC bar code of a single serving beverage, such as a COCA-COLA. The physical store, or physical store client 110b, electronically communicates with processors 236a, 236b, 236c, via internet, cellular or another form of wired or wireless communications, and indicates to the processors 236a, 236b, 236c, and/or server 130, that the single serving beverage has been purchased at the physical store.” [0033].
Sprecher discloses a step of generating advertisement information on a basis of an analysis result obtained by analyzing the information stored in user information storage means by advertisement information generation means, See, “The application 222a can be an operating system, software application, firmware or other operable and/or device-installed instruction program, and can ascertain, store and/or convey impression identification information or user identification information…Each of the application 222a, purchase analyzer 222c, conversion analyzer 222b and conversion database 227 can communicate with each other via the network 150 and/or respective communication modules 238a, 238c and 238b.” [0027].
Sprecher discloses the advertisement information being notified to an advertisement application that is installed in the user terminal identified by the user terminal identification information and capable of receiving an advertisement, See, “The processors 236a, 236b, 236c can be configured to execute instructions to provide, for display to a user, an electronic commerce advertisement for at least one product, and the electronic commerce advertisement can include an identification tag. The electronic commerce advertisement can be disposed on an electronic device, which may be a mobile device, a computer or any other electronic communication device known to those skilled in the art. The advertisement can be, for example, a video advertisement for a food product, displayed as a Graphics Interchange Format (GIF) file in a banner format on a web page loaded on a smartphone which the user operates. Thus, the user is exposed to the GIF file for the food product on the web page loaded on the smartphone. The electronic commerce advertisement can include one or more of video content, still image content and audio content.” [0030].
Sprecher discloses the user information storage means separately storing the information acquired by the user terminal information acquisition means and the purchasing behavior information acquisition means and  user attribute information in association with each other by the user identification information, each separately-stored user identification information being the same as each other, Examiner’s note: There is no support in the applicant’s specification for separately storing this information. The different pieces of information are received from different sources and stored in a database. See, “The current disclosure provides a technical solution to the above-mentioned problem, also rooted in computer technology, namely, by electronically tracking user information, electronically gathering impression information, electronically ascertaining purchaser information, electronically conveying all data to a server over a network, and electronically comparing data within the database by a computer. Each of these facets clearly involves a technical solution rooted in computer technology.” [0021]. See, [0032, 0040, 0041]. See also [0058] where data is received and “…executed by processor 402 as it is received, and/or stored in data storage 406 for later execution.”
Sprecher discloses the user attribute information acquired by the user information storage means together with the user identification information, the user attribute information including Examiner’s note: User attribute information is additional information received identifying the user. See, “For example, the user enters personal information, financial information, governmental information or other personal identifying on a web page on a browser on a user's smartphone, which is recorded due to the identification tag, pixel and/or cookies, or other identifying information, on the electronic device.” [0031]. See also, [0036]. See also, [0005, 0006, 0034, 0035, 0036, 0038, 0044, 0045] for membership information, loyalty membership and loyalty card number.
Sprecher does not disclose the specific attributes of name, birth date and gender.
However, Bjorn discloses a name, See, “The account information (142) may include an expiration date of the account identification device (141), the name of the consumer holding the consumer account (146), and/or an identifier identifying the account identification device (141) among a plurality of account identification devices associated with the consumer account (146).” [0440].
However, Bjorn discloses a birth date, See, “In one embodiment, the account information (142) may further include a loyalty program account number, accumulated rewards of the consumer in the loyalty program, an address of the consumer, a balance of the consumer account (146), transit information (e.g., a subway or train pass), access information (e.g., access badges), and/or consumer information (e.g., name, date of birth), etc” [0441].
However, Bjorn discloses a gender, and See, “Similarly, the profile generator (121) may consolidate transaction data for a group of persons, after the group is identified by certain characteristics, such as gender, income level, geographical location or region, preference, characteristics of past purchases (e.g., merchant categories, purchase types), cluster, propensity, demographics, social networking characteristics (e.g., relationships, preferences, activities on social networking websites), etc.” [0327].
Sprecher discloses an address of the user; See, “User identification information can include physical address information, with regard to physically-mailed items such as postcards, magazines and newspapers.” [0047]. See also, [0031, 0042, 0045, 0047] for email address, which is also an attribute that Sprecher can use for matching.
Sprecher discloses a step of specifying the user terminal identification information and the advertisement application and giving notification of the advertisement information generated by the advertisement information generation means by advertisement information notification means, See, “The impression identification information can include data regarding the time the electronic commerce advertisement was displayed to the user, or a geographic location in which the electronic commerce advertisement was displayed to the user. Further, the impression identification information can include data regarding an electronic device on which the electronic commerce advertisement was displayed. The product can be identified as being associated with the database via a universal product code of the product.” [0037]. See also, [0040-0043].
Sprecher discloses wherein the user identification information is a membership ID received from a recording medium or a user terminal at the shop terminal, See, “For example, during a purchase at the physical store, the purchaser enters loyalty card number 123456789 at the physical store, and this is electronically communicated to the server 130 via internet, cellular or another form of wired or wireless communications when the COCA-COLA is purchased” [0034]. See, “Upon purchasing the single serving COCA-COLA, the user, or purchaser, enters loyalty card number 123456789 on a purchaser input device at the physical store, such as a card-swiping device. This loyalty card number is electronically communicated to the server and database via internet, cellular or another form of wired or wireless communications when the single serving COCA-COLA is purchased.” [0044].
Sprecher discloses the information acquired by the user terminal information acquisition means is stored in the user information storage means in a first dataset in association with the membership ID, the information acquired by the purchasing behavior information acquisition means is stored in the user information storage means in a second dataset in association with the membership ID, and the user attribute information is stored in the user information storage means in a third dataset in association with the membership ID, and Examiner’s note: Under the broadest possible meaning a data set (or dataset) is a collection of data, which is broad enough to support labeling the applicant’s information as datasets. However, the claimed datasets amount to storing structure data in memory, such as a database in SQL or dBase. See, “For example, the processors 236a, 236b, 236c search within the conversion database 227 and ascertain that the user identification information recorded by the identification tag, pixel or cookies, and the loyalty number 123456789 entered by the purchaser at the physical store, indicate common identifying data within the conversion database 227. The processors 236a, 236b, 236c thus identify the user and the purchaser as the same individual.” [0035]. See also, [0043-0044] for receiving identification information form the merchant, searching the database for matching impression and determining an common identity. See, “The instructions may be stored in the memory 404 and implemented in one or more computer program products, e.g., one or more modules of computer program instructions encoded on a computer readable medium for execution by, or to control the operation of, the computer system 400, and according to any method well known to those of skill in the art, including, but not limited to, computer languages such as data-oriented languages (e.g., SQL, dBase), system languages (e.g., C, Objective-C, C++, Assembly), architectural languages (e.g., Java, .NET), and application languages (e.g., PHP, Ruby, Perl, Python)… Memory 404 may also be used for storing temporary variable or other intermediate information during execution of instructions to be executed by processor 402.” [0052]. See, “According to one aspect of the present disclosure, the clients 110a and 110b and server 130 can be implemented using a computer system 400 in response to processor 402 executing one or more sequences of one or more instructions contained in memory 404. Such instructions may be read into memory 404 from another machine-readable medium, such as data storage device 406. Execution of the sequences of instructions contained in main memory 404 causes processor 402 to perform the process steps described herein. One or more processors in a multi-processing arrangement may also be employed to execute the sequences of instructions contained in memory 404. Processor 402 may process the executable instructions and/or data structures by remotely accessing the computer program product, for example by downloading the executable instructions and/or data structures from a remote server through communications module 412 (e.g., as in a cloud-computing environment).” [0060].
Sprecher discloses the advertisement information generation means generates the advertisement information on a basis of an analysis result obtained by matching the user identification information stored in the first dataset, the second dataset, and the third dataset. See, “The process 300 continues with step 330, which includes identifying purchaser identification information associated with the purchase and received from the purchaser at the physical store. In step 335, the method includes comparing the purchaser identification information for the purchaser with the user identification information for the user to determine whether the purchaser and the user identify a same person or household. Further, such a determination can be accomplished through onboarders and ID match schemes. In step 340, when the comparison indicates the user identification information and the purchaser identification information identify the same person, the method includes providing an indication that the electronic commerce advertisement for the at least one product was viewed by the user prior to the user purchasing the at least one product in the physical store. The process 300 ends at step 345.” [0041]. See, “In step 335, processors search within the database and determine that the self-identifying email address and the loyalty card number 123456789 entered by the purchaser at the physical store indicate common identity based on information associated with the self-identifying email address and information associated with the loyalty card number. Thus, in step 340, the user and the purchaser are identified as the same individual. The process 300 ends at step 345.” [0045].
Therefore, from the teaching of Bjorn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the information about a user, as disclosed by Sprecher, to include the types of information, as taught by Bjorn, for the purpose of generating intelligence information, selecting relevant intelligence information for a given audience, selecting, identifying, adjusting, prioritizing, personalizing and/or generating advertisements based on selected relevant intelligence information, and facilitating the delivery of personalized or targeted advertisements, etc.

As per Claim 10: Sprecher in view of Bjorn discloses the following limitations; 
10.    (Original) The advertisement method according to claim 9, 
Sprecher discloses wherein the advertisement information notification means gives instructions to display the advertisement information on the advertisement application installed in the user terminal identified by the user terminal identification information to the server apparatus that manages distribution of an advertisement to the advertisement application. See, “The method can include providing, for display to a user, an electronic commerce advertisement for at least one product, the electronic commerce advertisement can include an identification tag and receiving, in response to the user viewing the electronic commerce advertisement and in accordance with instructions associated with the identification tag, impression identification information and user identification information for the user. The impression identification information can include data regarding a time at which, and an electronic device on which, the electronic commerce advertisement was displayed, and the user identification information can comprise a unique user identifier associated with user financial information, user loyalty membership information, user governmental information, or user biometric information identifying a person or household as the user.” [0006].

As per Claim 13: Sprecher in view of Bjorn discloses the following limitations; 
Bjorn discloses 13.    (Currently Amended) The advertisement method according to claim 9, wherein the advertisement information notification means gives notification of the advertisement information to an employee terminal or the shop terminal that is operated by an employee of the real shop relevant to the advertisement information. See, “In one embodiment, the transaction terminal (105) is configured to use the information provided the authorization response to query the portal (143) of the transaction handler (103) to obtain further information about the offer (186) that is applied to the transaction. For example, in one embodiment, the transaction terminal (105) may allow the cashier to optionally view the details of the offers before approving the transaction, when the authorization request (138) indicates that an offer (186) sponsored by the merchant has been applied to the transaction to change the transaction from transaction A (601) to transaction B (605). When the cashier and/or the user (101) requests details of the offer (186) via the user interface, the transaction terminal (105) communicates with the portal (143) to retrieve the details of the offer (186). In one embodiment, the transaction terminal (143) uses at least the authorization code (137) provided in the authorization response (138) to identify the offer (186) being applied.” [0263].

As per Claim 14: Sprecher in view of Bjorn discloses the following limitations; 
14.    (Currently Amended) The advertisement method according to claim 9, wherein the operation record information includes any one or more of an operated application, information that associates the operated application and an operation record on the application with each other, information that associates the operated application and a search record on the application with each other, and 
Bjorn discloses information on a web site browsed by the application. See, “In one embodiment, the user tracker (113) identifies the user (101) based on the user activity on the transaction terminal (105) (e.g., having visited a set of websites, currently visiting a type of web pages, search behavior, etc.).” [0087].

As per Claim 15: Sprecher in view of Bjorn discloses the following limitations; 
Bjorn discloses 15.    (Currently Amended) The advertisement apparatus according to claim 9, wherein the purchasing behavior information includes any one or more of an item/service that is purchased and a purchase price, a purchase date and time, a purchase amount, and 
Sprecher discloses an attribute of the item/service. See, “In step 330, when the user goes to a physical store and purchases the single serving COCA-COLA, a UPC scanner at the physical store scans a UPC bar code of the single serving COCA-COLA. The physical store, or a physical store client, electronically communicates with the server 130 via internet, cellular or another form of wired or wireless communications, and indicates to the server that the single serving COCA-COLA has been purchased at the physical store.” [0043].

As per Claim 16: Sprecher in view of Bjorn discloses the following limitations; 
Bjorn discloses 16.    (Currently Amended) The advertisement method according to claim 9, comprising: a step of verifying an effect of the advertisement information on a basis of the advertisement information notified by the advertisement information notification means and a use status of the advertisement information that is stored in the user information storage means by advertisement effect verification means when the purchasing behavior information includes the use status of the advertisement information. See, “In one embodiment, the portal (143) (or, the advertisement server (201) or the merchant website (203)) contains an offer engine to present an offer (186) to a customer. The offer engine of the portal (143) may mine the merchant data and/or transaction data (109) in an event-driven way to analyze customer transaction authorization patterns to provide the best personalized offers (e.g., 186). In one embodiment, the offers (e.g., 186) can be provided through existing publication channels, such as search engines, online newspapers, blogs, social networking websites, online marketplaces, etc; and the offers (e.g., 186) can be redeemed without modifications to existing point of sale terminals. The offer (186) may be, for example, an online offer, such as a coupon. The offer (186) includes an identifier of the offer, such as a coupon code. The identifier of the offer (186) is provided to the portal (143) for association with the account information (142) to facilitate automated redemption. In one embodiment, the identifier of the offer (186) is associated with online activities of the user (101), such as viewing an advertisement, performing online searches, web browsing, etc. Through the correlation of the identifier of the offer (186), the online activities of the user (101) can be linked to offline purchases that are out of the context of the online activities.” [0185]. See also, [0032].

As per Claim 17: Sprecher in view of Bjorn discloses the following limitations; 
Sprecher discloses 17. (Currently Amended) The advertisement method according to clam 9 comprising an advertisement program for causing a computer to perform the steps. See, “FIG. 1 illustrates an exemplary architecture 100 for accomplishing computer-implemented methods of real-world conversion tracking according to exemplary implementations of the present disclosure. The architecture 100 includes one or more servers 130 and one or more user clients 110a and physical store clients 110b connected over a network 150. One of the servers 130 can be configured to host a system for accomplishing computer-implemented methods of real-world conversion tracking between the user clients 110a and physical store clients 110b over the network 150. For purposes of load balancing, multiple servers 130 can host the architecture 100 for the system for accomplishing computer-implemented methods of real-world conversion tracking between the user clients 110a and physical store clients 110b over the network 150 suitable for practicing some implementations of the present disclosure.” [0022].

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sprecher in view of Bjorn further in view of Yasnoff et al. (U.S. 2009/0083125; Hereafter: Yasnoff).
As per Claim 3: Sprecher in view of Bjorn and Yasnoff discloses the following limitations; 
Sprecher in view of Bjorn does not disclose 3.    (Currently Amended) The advertisement apparatus according to claim 1, wherein the purchasing behavior information acquisition means acquires examination result information obtained by an examination kit capable of examining a health condition of the user acquired by the shop terminal from the shop terminal. Examiner’s note: Applicant specification at [21] provides a single example “health conditions of the user 300, and is, for example, information showing various index values or the like on a blood examination.” 
However, Yasnoff discloses collecting medical test results and advertising. See, “In one illustrative example, this characterizing information can comprise health care information. If an enrolled visitor is presently afflicted with a certain health condition, then advertisers may be more interested in providing particular advertising information to that visitor. As used herein, such a condition will be understood to comprise any of a physical and/or mental disease, abnormality, or impairment. Health care information may also include” [0031]. See, [ 0032-0051] for an extensive list that includes medical test results. 
Therefore, from the teaching of Yasnoff, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for, the purchase behavior information, as disclosed by Sprecher in view of Bjorn, to include health condition acquired through medical tests, as taught by Yasnoff, for the purpose of providing display content that is targeted to particular web user and allowing more appropriate advertisements may be chosen for display.

As per Claim 11: Sprecher in view of Bjorn and Yasnoff discloses the following limitations; 
Sprecher in view of Bjorn does not disclose 11.    (Currently Amended) The advertisement method according to claim 9, wherein the purchasing behavior information acquisition means acquires examination result information obtained by an examination kit capable of examining a health condition of the user acquired by the shop terminal from the shop terminal. Examiner’s note: Applicant specification at [21] provides a single example “health conditions of the user 300, and is, for example, information showing various index values or the like on a blood examination.” 
However, Yasnoff discloses collecting medical test results and advertising. See, “In one illustrative example, this characterizing information can comprise health care information. If an enrolled visitor is presently afflicted with a certain health condition, then advertisers may be more interested in providing particular advertising information to that visitor. As used herein, such a condition will be understood to comprise any of a physical and/or mental disease, abnormality, or impairment. Health care information may also include” [0031]. See, [ 0032-0051] for an extensive list that includes medical test results. 
Therefore, from the teaching of Yasnoff, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for, the purchase behavior information, as disclosed by Bjorn in view of Singh, to include health condition acquired through medical tests, as taught by Yasnoff, for the purpose of providing display content that is targeted to particular web user and allowing more appropriate advertisements may be chosen for display.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sprecher in view of Bjorn further in view of Cai et al. (U.S. 2015/0269642; Hereafter: Cai).
As per Claim 4: Sprecher in view of Bjorn and Cai discloses the following limitations; 
4.    (Currently Amended) The advertisement apparatus according to claim 1, wherein,
Sprecher in view of Bjorn does not discloses when the shop terminal refers to authentication information storage means for storing a facial image of the user and the user identification information in association with each other and specifies the user identification information from the facial image of the user that is acquired at the real shop, the purchasing behavior information acquisition means acquires the user identification information specified by the shop terminal from the shop terminal. 
However, Cia discloses using facial recognition to identify customers and link customer to loyalty accounts.  See, “At 704, the image recognition module 126 may perform image recognition for the detected face of the captured images. In one aspect, a facial recognition algorithm may be employed to determine the identity of a customer of the captured image. Such determination may be made by, for instance, matching the captured image with images (e.g., facial images) that may be retrieved by loyalty program module 124, for example, from loyalty program membership data stored in computer system 102 or database 118.” [0058]. See also [0057] for more about image cognition.
Cia is not relied on to disclose “user terminal record information” or  the limitation of “specify the user terminal when the user terminal and an application installed in the user terminal are specified to give notification of an advertisement”. In the interest of compact prosecution, paragraphs [0032, 0044-0052] are relevant to these limitations because Cia discloses registering a mobile device ID, like a MAC address, and presenting advertising based on matching the MAC address to loyalty accounts. The device identifier was collect when the user installed the application, and when a user return the device identifier is used to determine the user’s loyalty account. Further paragraph [0035] also discloses the mobile app collects and stores product search history, and paragraphs [0039,0069] disclose name, gender and address. Examiner respectfully asserts but for the specific recitation of birth date, that Cai could easily be cited in place of either Bjorn or Singh. 
Therefore, from the teaching of Cai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for, the user identification information, as disclosed by Sprecher in view of Bjorn, to include an image taken by the a point of sale terminal, as taught by Cai, for the purpose of providing display content that is targeted to the location proximity data, a verification of the customer, the associated customer information, and results of the analytics.

As per Claim 12: Sprecher in view of Bjorn and Cai discloses the following limitations; 
12.    (Currently Amended) The advertisement method according to claim 9, wherein,
Sprecher in view of Bjorn does not discloses when the shop terminal refers to authentication information storage means for storing a facial image of the user and the user identification information in association with each other and specifies the user identification information from the facial image of the user that is acquired at the real shop, the purchasing behavior information acquisition means acquires the user identification information specified by the shop terminal from the shop terminal. 
However, Cia discloses using facial recognition to identify customers and link customer to loyalty accounts.  See, “At 704, the image recognition module 126 may perform image recognition for the detected face of the captured images. In one aspect, a facial recognition algorithm may be employed to determine the identity of a customer of the captured image. Such determination may be made by, for instance, matching the captured image with images (e.g., facial images) that may be retrieved by loyalty program module 124, for example, from loyalty program membership data stored in computer system 102 or database 118.” [0058]. See also [0057] for more about image cognition.
Cia is not relied on to disclose “user terminal record information” or  the limitation of “specify the user terminal when the user terminal and an application installed in the user terminal are specified to give notification of an advertisement”. In the interest of compact prosecution, paragraphs [0032, 0044-0052] are relevant to these limitations because Cia discloses registering a mobile device ID, like a MAC address, and presenting advertising based on matching the MAC address to loyalty accounts. The device identifier was collect when the user installed the application, and when a user return the device identifier is used to determine the user’s loyalty account. Further paragraph [0035] also discloses the mobile app collects and stores product search history, and paragraphs [0039,0069] disclose name, gender and address. Examiner respectfully asserts but for the specific recitation of birth date, that Cai could easily be cited in place of either Bjorn or Singh. 
Therefore, from the teaching of Cai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for, the user identification information, as disclosed by Sprecher in view of Bjorn, to include an image taken by the a point of sale terminal, as taught by Cai, for the purpose of providing display content that is targeted to the location proximity data, a verification of the customer, the associated customer information, and results of the analytics.

Response to Arguments
Regarding the 35 USC 101 rejection:
Examiner respectfully asserts that the responses below from the Final rejection on 2/8/2022 are fully responsive to the applicant’s arguments. 
1) The advertisement apparatus is at best a computer, and the information storage means is at best memory. The claims do not improve a computer or memory, and the specification does not offer anything that suggests these elements are used for anything other than their intended purpose, or offer a non-conventional and non-generic arrangement of components Employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add a practical application or significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient.
2)  Preemption is not a stand-alone test and the lack of complete preemption does not transforms the abstract idea in to patents eligible subject matter.
3) The asserted improvements offered by the claims is an improvement to the underlying abstract  business process, which is not a technical improvement in computer functionality or any other technology because the claims merely use computer as tools to implement the abstract idea of placing advertising and verifying the effect. At best the claims improve on targeting the advertisement based on different types of information, which is an improvement to the abstract concept. The do not even describe how the advertisements are distributed, and the claims merely recite acquiring different types of information from a variety of sources, as opposed to how the information is acquired. Simply put, the information is acquired from terminals, structured and stored in memory.
4) Storing information in association with each other amounts to a database and the features of claims do not offer or even suggest any advantageous related to technology of databases or memory beyond the basic function of associating and storing data in a manner that is can be searched, sorted, and updated.
4) That claims are directed to an abstract idea as set forth in the rejection above under 35 USC 101. 

Prior Response from 2/8/2022
“To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See also, MPEP § 2106.05(f) for more information about mere instructions to apply an exception.” See MPEP § 2106.05(a) II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD. 
The asserted improvements offered by the claims is an improvement to the underlying abstract  business process, which is not a technical improvement in computer functionality or any other technology because the claims merely use computer as tools to implement the abstract idea of placing advertising and verifying the effect. An improvement in the abstract idea itself (e.g. the method of organizing human behavior) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.
A practical application is not a test of the claims usefulness for targeting advertising. Instead, the analysis under Prong 2 and step 2B does not focus on the elements describing the abstract ideas. Instead, the analysis assesses the abstract concept in Prong 1 in combination with the claim limitations other than the invention’s use of the ineligible concepts, such as additional elements that provide meaningful limitations related to technology or a technical environment. 
When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim as a whole that is a practical application or significantly more than the abstract idea because the claims merely use a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)), and the ordered combination of limitations is generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
The applicant’s assertion that “conventional technologies cannot give notification of advertisements assumed to be highly effective and verify the effect of the advertisements in consideration of user's statuses and preference tendencies” is incorrect. First, giving notification of advertisements assumed to be highly effective and verify the effect is not a technology. The only technology claimed is a computer, storage, shop terminal and user terminal communicating over a network. Second, the applicant understanding of conventional advertising ignores the entire field of targeted and personalized advertising, which is advertising that is focused on certain traits and consumers who are likely to have a strong preference, which typically entails using computer, storage and networks for tracking behavioral history, such as browser history, purchase history, or other activities. An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet or a computer. In conclusion, the claims fail to apply or use the judicial exception in a meaningful way because the claims merely link the use of the judicial exception to a computer, storage, a shop terminal and a user terminal that are communicating over a network. See, MPEP 2106.05(h). 
Regarding the 35 USC 103 rejection: 
Applicant arguments are moot in view of the rejection set forth above citing new art for a majority of independent limitations.
The limitations that examiner asserted as being read in to the claims in the prior office actions are simply not supported by the written description, and indefinite because one skilled in the art would not understand the meaning or scope of these limitations. Examiner used “stored separately” and “matched” to describe examiner’s interpretation of applicant’s asserted improvement regarding 35 101, where storing different types of data in different databases, in different devices, in different types of memory, in different formats, in different file types or an unique file structure would at the least narrow the claims, and could arguably offer an improvement to technology. 
Unfortunately, the specification only supports storing three types of information in association with the user identification in memory, which is the most basic function of a database. The limitations of a membership ID and datasets are supported, but on further review of the specification there is no mention of matching, comparing or searching. Further, databases are not even disclosed, and Figures 3-5 are not described as anything more than illustrations of the received information. There is also nothing about structuring the acquired data, which is troubling and somewhat surprising. Examiner apologizes for suggesting matching, and cannot offer any suggestions on how to limit or clarify the claims in view of the specification’s deficiencies. The search was updated and the office action is updated so Bjorn is replaced by Sprecher as the primary reference.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramer et al. 2010/0083125 disclose targeted personalized advertising circa 2005.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688